FERNEDING, J.
This case involves the right of a husband to disinter the body of his wife against the protest of the wife’s relatives, there being no children or other direct descendents of the wife. There is no doubt in our mind as to the right of the husband in the instant” case to provide for the interment of his wife. The question here is the right of the husband against the protest of the brothers and sisters of the deceased wife, to disinter the body and remove it to a lot secured by the husband in another cem-etary in another city. The Court of Appeals held:
1. The evidence shows that the husband has been remarried and lives in the city where the cemetary to which the body is to be removed is located. The right of the husband to provide for the original interment or dispo" of the body is set forth in the opinion of Evans v. Evans, 9 N. P. (n.s.) 589.
2. Counsel for Ehring relies on' Sec. 3467 GC. which provides that the trustee of any cemetery association “shall disinter or issue- a permit to disinter” and deliver any body buried therein at the request of the next of kin of the deceased.
3. This is a mandatory statute, but its operation depends upon the scope of the words “next of kin.” These words have been variously construed by different courts some holding that “next of kin” means only the blood relatives, while others hold that the term is broad enough to include the husband or wife of a decedent.
4. We are of the opinion that the courts oí this state adopt the broader meaning’ and include within the term the husband, or wife, as well as the blood relatives, in cases wher>_ there are no children. Godfrey v. Epple, OS. 447.
5. “Next of kin” the narrow interpretation it would include the collateral relatives, and under the broad interpretation it would include both the husband and the collateral relatives, so that in either event before this statute could be executed, the consent of the blood relatives of the wife must be secured.
Decree for plaintiff.
(Allread & Kunkle, JJ., concur.)